Return to 10-Q [f10q0306.htm]

CHURCHILL DOWNS INCORPORATED
 
STOCK OPTION AGREEMENT
 
130,000 OPTIONS
 
THIS STOCK OPTION AGREEMENT (“Agreement”) is made as of the 18th day of July,
2006, between Churchill Downs Incorporated, a Kentucky corporation, with its
principal place of business at 700 Central Avenue, Louisville, Kentucky 40208
(“Company”), and Robert L. Evans (“Executive”).


WHEREAS, Company has identified Executive as the successor to the current
President and Chief Executive Officer who will be stepping down from such office
effective August 14, 2006;
 
WHEREAS, Company has entered into an employment agreement between the Company
and Executive pursuant to which Executive will become the President and Chief
Executive Officer of Company effective August 14, 2006 (the “Employment
Agreement”);
 
WHEREAS, under the terms of the Employment Agreement, and as a material
inducement to enter into the Employment Agreement, Executive is to receive
certain grants of equity compensation as a consequence of his employment by
Company;
 
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company at its meeting on July 12, 2006 authorized and directed Company
to make an award of options to Executive under the terms and conditions set
forth in this Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of such award.
 

1.  
DEFINITIONS.

 

a.  
“Board” means Company’s Board of Directors.

 

b.  
“Change in Control” shall have the meaning ascribed to such term in the
Employment Agreement.

 

c.  
“Code” means the Internal Revenue Code of 1986, as amended.

 

d.  
“Common Stock” means Company’s common stock, no par value, or the common stock
or securities of a Successor that have been substituted therefore pursuant to
Section 10.

 

e.  
“Company” means Churchill Downs Incorporated, a Kentucky corporation, with its
principal place of business at 700 Central Avenue, Louisville, Kentucky 40208.

 

f.  
“Disability” has the meaning ascribed to such term in the Employment Agreement.

 

--------------------------------------------------------------------------------

 

Return to 10-Q [f10q0306.htm]
 

g.  
“Employment Agreement” has the meaning set forth in the recitals above.

 

h.  
“Fair Market Value” has the meaning given such term in the Employment Agreement.

 

i.  
“Option Price” means the price to be paid for Common Stock upon the exercise of
an option, in accordance with Section 3.

 

j.  
“Executive’s Representative” means the personal representative of Executive’s
estate, and after final settlement of Executive’s estate, the successor or
successors entitled thereto by law.

 

k.  
“Subsidiary” means any corporation or other entity that at the time an option is
granted under the Plan qualifies as a subsidiary of Company as defined by Code
Section 424(f).

 

l.  
“Successor” means the entity surviving a merger or consolidation with Company,
or the entity that acquires all or a substantial portion of Company’s assets or
outstanding capital stock (whether by merger, purchase or otherwise).

 

2.  
GRANT OF NON-QUALIFIED STOCK OPTION. Company hereby grants to the Executive the
right and option to purchase from Company an aggregate of 130,000 shares of
Common Stock (the “Options”), which Options are not intended to constitute an
incentive stock option under Code §422.

 

3.  
OPTION PRICE. The price to be paid for the Common Stock upon exercise of the
Options is the Fair Market Value of Company’s Common Stock as of July 18, 2006.

 

4.  
OPTION EXPIRATION. The Options shall expire, and cease to be exercisable, at the
earliest of the following times:

 

a.  
August 14, 2012;

 

b.  
the date of Executive’s Termination of Employment for Cause (as defined in the
Employment Agreement);

 

c.  
the date of the Executive’s voluntary Termination of Employment without Good
Reason (as defined in the Employment Agreement);

 

d.  
one (1) year after the Executive’s Termination of Employment as a result of
death or Disability (as defined in the Employment Agreement); or

 

e.  
if the Executive’s employment terminates other than a termination under (b), (c)
or (d) of this Section 4, the later of: (i) the last day of the calendar quarter
in which the Executive’s Termination of Employment occurs or (ii) the day thirty
(30) days after such Termination of Employment.

 
2

--------------------------------------------------------------------------------

 
Return to 10-Q [f10q0306.htm]

 

5.  
VESTING OF OPTIONS.

 

a.  
Vesting Period. No part of the Options may be exercised unless and until such
Options or part thereof shall have become vested based upon the continuous
employment of Executive after August 14, 2006. The Options shall vest and become
exercisable as follows:

 
Vesting Date
 
Number of Options to Vest
 
September 30, 2006
5,417
December 31, 2006
10,833
March 31, 2007
10,833
June 30, 2007
10,833
September 30, 2007
10,833
December 31, 2007
10,833
March 31, 2008
10,833
June 30, 2008
10,833
September 30, 2008
10,833
December 31, 2008
10,834
March 31, 2009
10,834
June 30, 2009
10,834
August 14, 2009
5,417




 
In the event: (i) the Executive’s employment is terminated by the Company other
than for Cause, death or Disability or (ii) the Executive resigns for Good
Reason, for purposes of determining the vesting of Options under this Section 5,
the Executive’s employment shall be considered to have continued through the
last day of the calendar quarter in which his Termination of Employment occurs.

 

b.  
Partial Accelerated Vesting upon Change in Control. In the event of a Change in
Control during the Employment Term (as defined in the Employment Agreement),
Executive shall receive accelerated vesting of fifty percent (50%) of the
then-unvested Options. The Options that are subject to accelerated vesting
pursuant to this Section 5.b. shall be taken pro-rata from each then-unvested
tranche of the Option award, and the remaining portion of each tranche shall
vest according to Section 5.a. above, subject to potential accelerated vesting
pursuant to Section 5.c. below.

 

c.  
Accelerated Vesting upon Termination after Change in Control. If, during the
2-year period following a Change in Control during the Employment Term:
(i) Executive is terminated by the Company other than for Cause (as defined in
the Employment Agreement), death or Disability, or (ii) Executive voluntarily
resigns for Good Reason (as defined in the Employment Agreement), all Options
shall become fully vested as of the date of such termination.

 
3

--------------------------------------------------------------------------------

 
Return to 10-Q [f10q0306.htm]

 

6.  
EXERCISE OF OPTIONS. To exercise an Option, Executive or Executive’s
Representative shall deliver to Company, or to a broker-dealer in the Common
Stock with the original copy to Company, the following: [i] seven (7) day prior
written notice (which notice may be sent prior to the vesting date of the
options to be exercised with exercise contingent on such vesting) specifying the
number of shares as to which the Option is being exercised and, if determined by
counsel for Company to be necessary, representing that such shares are being
acquired for investment purposes only and not for purpose of resale or
distribution; and [ii] payment by Executive or Executive’s Representative, or
the broker-dealer, of the Option Price for such shares in cash, or if the
Committee in its discretion agrees to so accept, by delivery to Company of other
Common Stock owned by Executive, or in some combination of cash and Common Stock
acceptable to the Committee. At the expiration of the seven (7) day notice
period, and provided that all conditions precedent contained in this Agreement
are satisfied, Company shall, without transfer or issuance tax or other
incidental expenses to Executive, deliver to Executive, at the offices of
Company, a certificate or certificates for the Common Stock. If Executive fails
to accept delivery of the Common Stock, Executive’s right to exercise the
applicable portion of the Options shall terminate. The Options may be exercised
in whole or in part at any time before their expiration. If payment of the
Option Price is made in Common Stock, the value of the Common Stock used for
payment of the Option Price shall be the Fair Market Value of the Common Stock
on the business day preceding the day written notice of exercise is delivered to
Company. The Option Price shall be subject to adjustments in accordance with the
provisions of Section 10.

 

7.  
NONTRANSFERABILITY. The Options are not transferable other than by will or by
the laws of descent and distribution. During Executive’s lifetime, the Options
are exercisable only by Executive, and after Executive’s death, to the extent
exercisable by Executive on the date of Executive’s death, by Executive’s
Representative at any time before expiration of said Options. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Option or
levy or attachment or similar process not specifically permitted herein, shall
be null and void and without effect.

 

8.  
INVESTMENT REPRESENTATION. Upon reasonable demand by the Committee for such a
representation, Executive or Executive’s Representative shall deliver to the
Committee at the time of exercise a written representation that the shares to be
acquired upon exercise of the Options are to be acquired for investment and not
for resale or distribution. Upon such demand, delivery of such representation
before delivery of Common Stock shall be a condition precedent to the right of
Executive or Executive’s Representative to purchase Common Stock.

 

9.  
COMPLIANCE WITH OTHER LAWS AND REGULATIONS. The grant and exercise of Options
and the obligation of Company to sell and deliver shares under the Options shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required.
Company shall not be required to issue or deliver certificates for shares of
Common Stock before [i] the listing of such shares on any stock exchange or
over-the-counter market, such as NASDAQ, on which the Common Stock may then be
listed or traded, and [ii] the completion of any registration or qualification
of any governmental body which Company shall, in it sole discretion, determine
to be necessary or advisable. The Company agrees to use its best efforts to
procure any such listing, registration or qualification.

 
4

--------------------------------------------------------------------------------

 
Return to 10-Q [f10q0306.htm]

 

10.  
CAPITAL ADJUSTMENTS AND MERGERS AND CONSOLIDATIONS.

 

a.  
Capital Adjustments. In the event of a Company stock dividend or distribution
(or distribution on Common Stock of any security convertible into securities of
the Company), stock split, reorganization, merger, consolidation, subdivision,
reclassification, combination or exchange of shares or the like, the number of
shares of Common Stock subject to the Options shall be automatically adjusted to
take into account such capital adjustment. The price of any share under the
Options shall be adjusted so that there will be no change in the aggregate
purchase price payable upon exercise of the Options.

 

b.  
Mergers and Consolidations. In the event Company merges, consolidates or effects
a share exchange with another entity, or all or a substantial portion of
Company’s assets or outstanding capital stock are acquired (whether by merger,
purchase or otherwise) by a Successor, the kind of shares of Common Stock that
shall be subject to the Options shall automatically be converted into and
replaced by shares of common stock, or such other class of securities having
rights and preferences no less favorable than Company’s Common Stock, of the
Successor, and the number of shares subject to the Options and the purchase
price per share upon exercise of the Options shall be correspondingly adjusted,
so that Executive shall have the right to purchase [a] that number of shares of
common stock of the Successor that have a value equal, as of the date of the
merger, conversion or acquisition, to the value, as of the date of the merger,
conversion or acquisition, of the shares of Common Stock of Company theretofore
subject to Executive’s Options, [b] for a purchase price per share that, when
multiplied by the number of shares of common stock of the Successor subject to
the Options, shall equal the aggregate exercise price at which Executive could
have acquired all of the shares of Common Stock of Company theretofore optioned
by Executive.

 

c.  
No Effect on Company’s Rights. The granting of the Options shall not affect in
any way the right and power of Company to make adjustments, reorganizations,
reclassifications, or changes of its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

11.  
TAX WITHHOLDING. Company shall have the right to: [i] withhold from any payment
due to Executive or Executive’s Representative; or [ii] require Executive or the
Executive’s Representative to remit to Company; or [iii] retain cash or Common
Stock otherwise deliverable to Executive or Executive’s Representative, in an
amount sufficient to satisfy applicable tax withholding requirements resulting
from the grant or exercise of the Options pursuant to this Agreement.

 
5

--------------------------------------------------------------------------------

 
Return to 10-Q [f10q0306.htm]

 

12.  
NO RIGHTS AS SHAREHOLDER. Executive or Executive’s Representative shall have no
rights as a shareholder with respect to Common Stock subject to the Options
before the date of transfer to Executive of a certificate for such shares.

 

13.  
NO RIGHTS TO CONTINUED EMPLOYMENT. Nothing contained in this Agreement nor any
award herewith shall confer upon Executive any right with respect to continuance
of employment by Company or Subsidiary nor interfere with the right of Company
or Subsidiary to terminate Executive’s employment.

 

14.  
EFFECTIVE DATE AND APPROVAL. It is the intent of the parties that the
compensation payable to the Executive with respect to the Options constitute
qualified performance based compensation under Internal Revenue Code §162(m) and
regulations issued thereunder. The effective date of the Options is July 18,
2006, subject to approval by stockholders of the Company holding not less than a
majority of the shares present and voting at Company’s 2007 Annual Meeting. In
the event the grant of the Options is not approved by stockholders of the
Company, this Option Agreement shall be of no effect and the Options shall be
null and void. The Company agrees to use its reasonable best efforts to procure
shareholder approval of the award of the Options, including, without limitation,
placing such matter on the agenda for the Company’s 2007 annual meeting,
including appropriate disclosures in the proxy statement for such meeting,
recommending to Company shareholders the approval of such Options and soliciting
proxies for the approval of such Options.

 

15.  
NOTICES. Notices shall be deemed delivered if delivered personally or if sent by
registered or certified mail to the Company at its principal place of business,
as set forth above, and to Executive at the address as shall most currently
appear on the records of the Company, or at such other address as either party
may hereafter designate in writing to the other.

 

16.  
REGISTRATION OF SHARES SUBJECT TO OPTIONS. The Company shall use its reasonable
best efforts to file, within 90 days following the execution of this Agreement,
a registration statement with the Securities and Exchange Commission (the
"Commission") pursuant to the Securities Act of 1933, as amended (the "Act"),
covering the shares subject to the Options, and thereafter to cause such
registration statement to become effective in accordance with the Act and the
rules and regulations adopted by the Commission thereunder.

 

17.  
CODE SECTION 409A. It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with Code Section 409A (including the Treasury regulations and
other published guidance relating thereto) so as not to subject Executive to the
payment of any interest or additional tax imposed under Code Section 409A. To
the extent any amount payable under this Agreement would trigger the additional
tax imposed by Code Section 409A, the Agreement shall be modified to avoid such
additional tax.

 
6

--------------------------------------------------------------------------------

 
Return to 10-Q [f10q0306.htm]

 

18.  
SEVERABILITY. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity and enforceability of the remaining
provisions of the Agreement, and such invalid or unenforceable provision shall
be stricken to the extent necessary to preserve the validity and enforceability
of the Agreement, with the parties agreeing in such event to make all reasonable
efforts to replace such invalid or unenforceable provision with a valid
provision that will place the parties in approximately the same economic
position as contemplated hereunder.

 

19.  
BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective legal representatives, successors and assigns.
Executive hereby agrees to accept as binding, conclusive and final all
reasonable decisions and interpretations of the Committee upon any questions
arising under this Agreement, including without limitation, the interpretation
of the terms, conditions and restrictions applicable to the Options granted
hereunder and the terms and conditions of this Agreement.

 

20.  
GOVERNING LAW; JURISDICTION: SERVICE OF PROCESS. This Agreement shall be
governed by the laws of the Commonwealth of Kentucky. Executive consents to the
exclusive jurisdiction of the courts of the Commonwealth of Kentucky and of any
federal court located in Jefferson County, Kentucky in connection with any
action or proceeding arising out of or relating to this Agreement, any document
or instrument delivered pursuant to or in connection with this Agreement, or any
breach of this Agreement or any such document or instrument.

 

21.  
ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be amended,
modified or supplemented except in a writing signed by Company and Executive.

 

22.  
CAPITALIZED TERMS. Capitalized terms not otherwise defined in this Agreement
shall have the meaning given them in the Employment Agreement.

 

23.  
COUNTERPARTS AND SIGNATURES. This Agreement may be signed in counterparts, each
of which shall be an original, with the effect as if the signatures thereto and
hereto were upon the same instrument. Signatures conveyed by facsimile or PDF
file shall constitute original signatures.

 


 
(Signature Page follows.)

7

--------------------------------------------------------------------------------



Return to 10-Q [f10q0306.htm]

 
IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Agreement as of the date first above written.
 



 
ROBERT L. EVANS
 
 
/s/ Robert L. Evans   
 
     
CHURCHILL DOWNS INCORPORATED
 
By: /s/ Robert L. Fealy  
Robert L. Fealy,
Authorized Representative
of the Board of Directors

 
8

--------------------------------------------------------------------------------